Opinion of the Court by
Judge Winn —
Affirming,
This is a companion case to the case of Mrs. Eva Walker v. J. J. Milliken, as assignee of J. A. McGfoodwin, this day decided. As is recited in the statement of fact in the opinion in that case, the only difference in the facts between Mrs. Finn’s case and Mrs. Walker’s case is that the writing executed in favor of Mrs. Finn was never delivered to her at all — a stronger position than that in which Mrs. Walker stood. The trial court found upon this state of fact that Mrs. Finn was entitled to a *27preference. From that judgment J. A. McGoodwin’s assignee appeals.
The judgment is affirmed upon the reasoning of the Walker case.